Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing C O R P O R A T E P A R T I C I P A N T S Bill Farran Innophos Holdings, Inc. - VP, General Counsel Randy Gress Innophos Holdings, Inc. - Chairman, CEO Richard Heyse Innophos Holdings, Inc. - VP, CFO C O N F E R E N C E C A L L P A R T I C I P A N T S Scott Burk Bear Stearns - Analyst Nils Wallin Credit Suisse - Analyst Edward Yang Oppenheimer - Analyst Christopher Butler Sidoti & Company - Analyst Chris Shaw UBS - Analyst P R E S E N T A T I O N Operator Good day, ladies and gentlemen, and welcome to the Q1 2008 Innophos conference call. My name is Lisa, and I will be your coordinator for today. (OPERATOR INSTRUCTIONS) I would now like to turn the presentation over to your host for today's call, Mr. Bill Farran, Vice President and General Counsel. Please proceed, sir. Bill Farran - Innophos Holdings, Inc. - VP, General Counsel Thanks for joining us today for the Innophos Holdings, Inc., conference call to discuss first quarter 2008 results. Conducting the call today are Randy Gress, Chief Executive Officer, Richard Heyse, Chief Financial Officer, and myself, Bill Farran, General Counsel. During the course of this call, management may reiterate forward-looking statements made in our May 5th press release regarding financial performance and future results. We will attempt to identify these statements by use of words such as expect, believe, anticipate, intend and other words that denote future events. These forward-looking statements are subject to material risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements. We caution you to consider the important risk factors that could cause actual results to differ from those in the forward-looking statements, as contained in this conference call and in our earnings reports and filings we make with the SEC. We will make a replay of this conference call available for a limited time over the telephone at the number set forth in our press release, and via webcast, available on the Company website. In addition, please note that the date of this conference call is May 6, 2008. Any forward-looking statements we make today are based on assumptions that we believe to be reasonable as of this date, and we undertake no obligation to update these statements as a result of future events. We also note that our release of factual business and forward-looking information in this call should not be construed as an offer to sell or the solicitation of an offer to buy any securities of Innophos. Lastly, this conference call is the property of Innophos and any recording, reproduction or rebroadcast of this conference call without the express written permission of Innophos is strictly prohibited. Now I'd like to turn the call over to Randy Gress, CEO of Innophos. Randy? Randy Gress - Innophos Holdings, Inc. - Chairman, CEO Good morning, everyone. I would like to update you on our successful first quarter and give you an update on the outlook for 2008. Then Richard Heyse will discuss highlights of the quarter. As usual, Bill Farran will provide an update on current legal matters. After closing remarks, we will take questions. First, we are extremely pleased that for this quarter Innophos produced its best result so far. Our operating and net income performance were record highs in our short history as a public company, at $23.4 million and $9.3 million, respectively. In order to achieve these results in very challenging times, we have continued to focus on providing excellent customer service, assuring reliable product supply and approving efficiency and the strength of our supply chain. We have also anticipated and responded rapidly to the dynamic rate of change in our markets and successfully implemented necessary price increases. I would like to share some of the industry dynamics that impacted the first quarter. As we expected, the market demand conditions are proving to be strong in the specialty phosphate business. Supply continued to tighten during the first quarter. The demand for our key raw materials has continued to grow due to record levels of fertilizer demand, and so prices for sulfur, phosphate rock and agricultural-grade phosphoric acid continued their increase in the first quarter and have increased further during April. During the first quarter, agricultural-grade phosphoric acid, sometimes referred to as merchant green acid, or MGA, prices were reported to increase more than 50%, or rise about $1,900 per metric ton, versus $1,200 per metric ton at the beginning of the quarter. This is due to strong fertilizer demand and high grain prices. As you know, this strong agricultural demand creates competition for phosphate supply. The effect on our North American market is a tightening of competing specialty phosphate supply, because some of our large competitors are also major players in the phosphate fertilizer marketplace and can shift their supply toward that market. Overall, the rapid increase in fertilizer value, as well as raw material costs, are forcing specialty phosphate prices to rise significantly. In our last call, we discussed that the estimated near-term impact of raw material cost increases to be approximately 30% of 2007 annual sales. Based on estimated current market prices, we are revising that expectation. We now expect that by this time next year, our raw materials cost increases, which we expect to offset with selling price increases, will have increased by approximately 50% to 60% of 2007 annual sales from their level during the fourth quarter of 2007. We expect approximately 25% to 30%, or about half of the total of this cost increase, to occur during 2008 and the balance to happen in the first quarter of 2009. As we have discussed many times, we purchase our key raw materials under long-term contracts that have confidential pricing formulas, or mechanisms that buffer, but do not necessarily fully insulate us from market trends. We are increasing the market prices for our specialty phosphates, responding very quickly to changed raw material costs and attempting to capture the full value of our products. Our most recent price increase announcement occurred in April. For the most part, our recent price increases are expected to be realized by July, 2008, and we expect them to meet or exceed the above-estimated 2008 and early 2009 increases in raw material cost. Our ability to realize these announced increases by July is to a large extent due to our anticipating current market conditions and building pricing flexibility into our agreements with our customers during late 2007 and early 2008. In our food-grade phosphate business, price and volumes are supported by a number of conditions. First, there are few effective substitutes for these products. Also, we are seeing that imports have been reduced, as we discussed during our last conference call. Next, we are also seeing solid growth in customer demand. This includes growth resulting from our strategy to expand sales geographically for our unique products and specialty salts. This demand also allowed us to achieve favorable shift in our mix in the first quarter. Even though there have been very limited negative demand impacts due to higher prices, we have seen some substitutes in the detergency markets. Remember that in North America, we have been planning for some loss of detergency products due to increasing government regulation, and those changes are coming in the next couple years. To respond, we have already invested in greater capability in our Port Maitland facility to produce additional food-grade specialty salts, including leaven and phosphates. We have accomplished this well ahead of the 2010 midyear ban on technical sodium tripolyphosphate, or STPP, for the home auto-dishwash detergency market. As far as our Latin American markets are concerned, demand is strong enough for phosphates in general that in the short term, we can ship production and sales to alternative markets in the event of a drop in demand for detergency or other markets. We are also currently considering a number of potentially attractive investments in our Mexican operations, to incorporate the long-term manufacturing flexibility that we have at many of our U.S. and Canadian facilities. The dynamic conditions in our markets are not distracting us from our long-term strategies. We are continuing to invest in our facilities and equipment to take advantage of areas of potential growth and profit improvement.
